DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/13/2018, 04/25/2019 and 06/02/2021 have been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant elected Group I: claims 1-13 without traverse in response filed 08/07/2021. Claims 14-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Status
Claims 1-28 are pending, with claims 1-13 being examined and no claims 14-28 deemed withdrawn.

Claim Objections
Claim 6 is objected to because of the following informalities:
The punctuation at the end of the claim contains an additional “,” before the “.”
Claims 7-8 are objected by virtue of their dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beech, W US5713486A as provided in IDS filed 04/25/2019.
Regarding claim 1, Beech discloses a method for dispensed output of a fluid (Abstract) at an output opening (end of conduit entering collection vessel 37) of a dispensing channel (conduit) of a dispensing device (Fig 1).
Outputting a first proportion of a target fluid amount to be output (col 7, lines 1-19) by means of a pump (33) connected into the dispensing channel which pump sucks the fluid to be dispensed via a supply opening (conduit coming from reservoir 31) of the dispensing channel from a fluid reservoir (31);
Applying pressurized air (19) to a buffer channel portion (11) of the dispensing channel upstream of the output opening (Fig 1), which buffer channel portion is separated both from the output opening and from the pump (Fig 1). The buffer channel portion is filled with fluid (12) sucked by the pump such that the buffer channel portion including a fluid buffer volume confined therein is placed under pressure (col 7, lines 1-19).
Subsequently outputting, in a clocked manner (col 5, lines 17-27), the remaining proportion of the target fluid amount to be dispensed from the buffer channel portion (col 7, lines 1-19), which is separated from the pump and pressurized by the pressurized air (col 7, lines 1-19), by means of a dispensing valve (25) arranged between the buffer channel portion and the output opening in the dispensing channel (Fig 1), which dispensing valve is switched alternately into an open position allowing a fluid passage and into a closed position preventing a fluid passage (col 5, lines 17-27).

Regarding claim 2, Beech discloses all of the limitations of claim 1, wherein the actual fluid amount actually output at the output opening is detected and is compared with the target fluid amount to be dispensed (col 6, lines 36-67), the clocked actuation of the dispensing valve taking place for as long as the detected actual fluid amount corresponds to the target fluid amount (col 7, lines 20-35).

Regarding claims 3-5, Beech discloses all of the limitations of claim 1, wherein 90% of the target fluid amount is output by the operation of the pump (col 12, lines 36-42).

Regarding claim 6, Beech discloses all of the limitations of claim 1, wherein a first open position is set in the case of the clocked actuation of the dispensing valve, the opening duration of which is longer than the opening duration of each subsequent open position (col 4, lines, 47-56).

Regarding claims 7-8, Beech discloses all of the limitations of claim 6, wherein the first open position is set such that, during this first open position, at least roughly 90% of the remaining proportion of the target fluid amount to be dispensed is output (col 12, lines 36-42)).

Regarding claim 9, Beech discloses all of the limitations of claim 1, wherein the opening duration of the open positions in the case of the clocked actuation of the dispensing valve is gradually reduced (col 4, lines, 47-56).

Regarding claim 10, Beech discloses all of the limitations of claim 1, wherein the closure duration of each closed position of the dispensing valve is longer than the opening duration of at least each further open position following the first open position (col 10, lines 56-67).

Regarding claim 11, Beech discloses all of the limitations of claim 10, wherein the closure duration of each closed position of the dispensing valve is longer than the opening duration of each open position (col 10, lines 56-67).

Regarding claim 12, Beech discloses all of the limitations of claim 1, wherein the buffer channel portion is designed such that the fluid buffer volume at most receivable in the said buffer channel portion at least substantially corresponds (col 5 lines 10-16) to the remaining proportion of the target fluid amount to be dispensed that is to be output in a clocked manner such that the buffer channel portion is at least substantially emptied after a dispensing operation ends (col 3, lines 55-59).

Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikushima, K US 20130108521 A1 discloses a method for metering fluid dispensing using a pump and pressurized air.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798                       

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797